Citation Nr: 1516842	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2009, for the grant of service connection for ischemic heart disease, status post myocardial infarction and stent placement. 

2.  Entitlement to an effective date earlier than November 6, 2009, for the grant of right femoral pseudo-aneurysm associated with ischemic heart disease, status post myocardial infarction and stent placement.

3.  Entitlement to an effective date earlier than November 6, 2009, for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35. 

4.  Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011 and in excess of 60 percent thereafter, for ischemic heart disease, status post myocardial infarction and stent placement.

5.  Entitlement to an initial compensable rating for right femoral pseudoaneurysm associated with ischemic heart disease, status post myocardial infarction and stent placement.

6.  Entitlement to service connection for sinus bradycardia, to include as secondary to service-connected ischemic heart disease. 

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease or sinus bradycardia. 

8.  Entitlement to special monthly compensation based on housebound status or the need for aid and attendance (SMC). 

9.  Entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1967 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions in May 2012 and December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Following the most recent supplemental statements of the case pertaining to the issues being decided herein, additional evidence was associated with the claims file, to include VA treatment records, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record or it does not have a bearing on the appellate issues herein decided.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for sinus bradycardia and hypertension; an initial rating in excess of 30 percent prior to November 22, 2011 and in excess of 60 percent thereafter, for ischemic heart disease, status post myocardial infarction; an effective date earlier than November 6, 2009, for the grant of eligibility to DEA; SMC; a temporary total evaluation; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claims of entitlement to service connection for ischemic heart disease, status post myocardial infarction and stent placement and right femoral artery pseudoaneurysm were granted, effective November 6, 2009.

2.  VA received private medical records which could be construed as a claim for service connection for a heart disability and for a right femoral artery pseudoaneurysm on July 15, 2009.

3.  In no decision issued between September 25, 1985, to August 31, 2010, did VA deny compensation for a disease that may be reasonably construed as ischemic heart disease.

4.  The Veteran's right femoral artery aneurysm has been asymptomatic, resolving upon treatment in 2009. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 15, 2009, but no earlier, for the grant of entitlement to service connection for ischemic heart disease, status post myocardial infarction and stent placement are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2014). 

2.  The criteria for an effective date of July 15, 2009, but no earlier, for the grant of entitlement to right femoral artery pseudoaneurysm are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2014). 

3.  The criteria for a compensable initial disability rating for service-connected right femoral artery pseudoaneurysm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7112 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 

In a November 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The November 2011 notice included provisions for disability ratings and for the effective dates of each claim. 

As to the claims for an earlier effective date and for higher initial ratings, these claims arise from a disagreement following the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records and examination reports, and the Veteran's statements.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  VA provided the Veteran with an examination in March 2012 regarding his service-connected right femoral artery pseudoaneurysm.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Earlier Effective Date

Ischemic heart disease and right femoral artery pseudoaneurysm

In May 2012, the RO granted service connection for ischemic heart disease in accordance with Nehmer v. Department of Veterans Affairs, discussed later in this analysis, and assigned an effective date of November 6, 2009, the date the RO then determined was the earliest date of claim for benefits for a heart disease.  The May 2012 RO decision also granted service connection for right femoral artery pseudoaneurysm.  The Veteran continues to contend that these service-connected disabilities should have an earlier effective date.

Section 5110(a), title 38, United States Code, provides that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  The implementing regulation, 38 C.F.R. § 3.400 (2014), similarly states that the effective date of service connection 'will be the date of receipt of the claim or the date entitlement arose, whichever is the later.' 38 U.S.C.A. § 5110(a). 

With respect to claim of entitlement to earlier effective date for service connection based on diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. 38 C.F.R. § 3.816 (2012).  See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2014).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c) (2014).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2). 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  Again, VA promulgated a regulation regarding presumptive service connection for ischemic heart disease effective August 31, 2010.

Generally, a specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 

The Veteran separated from service in March 1969.  In December 2008, the Veteran's presented to a private emergency department with acute inferior wall myocardial infarction.  However, a claim for service connection was not received from the Veteran at this time.

Private treatment records received on July 15, 2009 reflect that the Veteran has coronary artery disease, status post anterolateral ST elevation myocardial infarction treated with thrombolytics on December 28, 2008 with percutaneous transluminal coronary intervention with bare-metal stent placement to the proximal left anterior descending.  The request to scan indicated that the information to be scanned were cardiology.

On November 6, 2009, the Veteran submitted a claim for a right knee condition and subsequently submitted evidence of his coronary artery disease, status post anterolateral ST elevation myocardial infarction treated with thrombolytics on December 28, 2008.  The RO has considered the November 6, 2009 date as the earliest application construed as a claim for service connection for ischemic heart disease.  

The Board finds that the private treatment records specifically scanned for cardiology purposes can be construed as an informal claim for service connection.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010. Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose. While the record shows that the Veteran has had ischemic heart disease since as early as December 2008, the Veteran did not file a claim for service connection for ischemic heart disease until submission of private treatment records on July 15, 2009.  Thus, the later date in this case is the date of claim.  Accordingly, an earlier effective date of July 15, 2009, for the award of service connection for ischemic heart disease is warranted under 38 C.F.R. § 3.816(c)(2). 

However, there is no legal basis for the assignment of an even earlier effective date.  The record does not suggest, and the Veteran does not argue, that he filed a claim, or that VA denied any claim, of his between September 25, 1985 and May 3, 1989.  The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an even earlier effective date.  

The Board acknowledges that private treatment records dated prior to July 15, 2009 reflect diagnoses for ischemic heart disease.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date. Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable. See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382. Such circumstances are not shown here.

Likewise, an effective date of July 15, 2009, but no earlier, for the award for service connection for right femoral artery pseudoaneurysm is warranted.  The effective of the award is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.  The Board notes that 38 C.F.R. §3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability although in this case the original disability, ischemic heart disease (IHD) and the secondary disability right femoral artery pseudoaneurysm, share the same effective date.  This is because a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions. Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  The United States Court of Appeals for Veterans Claims (Court) has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o) (2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition. Dalton v. Nicholson, 21 Vet. App. 23, 32-34(2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.

In this case, the private treatment records received July 15, 2009 which were specifically scanned for cardiology records, is the earliest communication in regards to disability of the heart and femoral artery.  Therefore, an effective date earlier than July 15, 2009, for the award of service connection for IHD and right femoral artery pseudoaneurysm is not warranted.

In conclusion, an effective date of July 15, 2009, but no earlier, for the award of service connection for ischemic heart disease, status post myocardial infarction and stent placement, is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

In Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected right femoral pseudoaneurysm.  The Veteran was originally granted service connection for this condition in a May 2012 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7112. 

Private treatment records dated in January 2009 reveal an arterial duplex Doppler evaluation of the right groin which demonstrates a pseudoaneurysm which appears to arise from the common femoral artery.  At that time, there was a small amount of clot noted to be approximately 3.8 centimeters.  According to the post-fibrogen injection Doppler evaluation a few days later, there was no flow within the aneurysm.  

The Veteran was afforded a VA examination in March 2012.  The examiner determined that the Veteran had a pseudoaneurysm of a small artery due to or the result of his ischemic heart disease.  However, it was noted that the Veteran had no functional limitations or residuals status post pseudoaneurysm of the right femoral artery. 

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected right femoral artery pseudoaneurysm at any time during the pendency of this claim. The Veteran's disability has been rated as 0 percent disabling under Diagnostic Code 7112.  Under Diagnostic Code 7112, the highest disability evaluation available is 0 percent for an asymptomatic aneurysm of any small artery.  38 C.F.R. § 4.104.  As such, the Veteran is already in receipt of the highest rating available under this code. 

The Board recognizes that higher ratings are available for aneurysms of any large artery that are symptomatic.  However, as noted by the March 2012 VA examiner, the Veteran's right femoral artery pseudoaneurysm involves a small artery and is not symptomatic, as the problem resolved following treatment.  The examiner did not find evidence of peripheral vascular disease or aneurysm of any large artery resulting in current symptomatology.  However, service connection has since been established for this disability.  There is no basis to assign a compensable rating for the Veteran's right femoral artery pseudoaneurysm, as this has been found to be involving a small artery and asymptomatic, resolving upon treatment in 2009.  As such, the currently assigned noncompensable rating under Diagnostic Code 7112 is proper. 

The Board has considered the Veteran's contention that he is entitled to a higher disability evaluation.  However, the Veteran has not provided VA with any medical evidence or lay statements to suggest how he would be entitled to a higher compensable evaluation.  As such, the Veteran's belief of entitlement to a compensable initial disability rating does not in and of itself demonstrate entitlement to a compensable evaluation at any time during the pendency of this claim. Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  


Extraschedular Rating 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  In the Board's opinion, given that the Veteran's aneurysm involves a small artery, has resolved, and is asymptomatic, all aspects of this disability are adequately encompassed in the assigned noncompensable schedular rating.  The Veteran has not identified any symptomatology associated with this condition.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  In the absence of exceptional factors associated with the Veteran's right femoral artery pseudoaneurysm, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to an effective date of July 15, 2009, for the grant of service connection for ischemic heart disease, status post myocardial infarction and stent placement, is granted.

Entitlement to an effective date of July 15, 2009, for the grant of right femoral pseudoaneurysm associated with ischemic heart disease, status post myocardial infarction and stent placement, is granted.

Entitlement to an initial compensable rating for service-connected right femoral artery pseudoaneurysm is denied.


REMAND

Increased rating

The Veteran contends that a higher rating is warranted for his service-connected ischemic disease status post myocardial infarction and stent placement.  

The Veteran submitted additional evidence received in June 2014 regarding the symptomatology of his service-connected ischemic heart disease status post myocardial infarction and stent placement.  According to the recently associated VA treatment records, the examiner indicated that the Veteran has congestive heart failure.  It is unclear whether the assessment of CHF represents acute episodes of congestive heart failure or chronic congestive heart failure.  See VA treatment report dated in April 2014.  Further, according to the March 2012 VA examination report, after review of the claims file and examination of the Veteran, the VA examiner specifically answered no regarding whether the Veteran had congestive heart failure.  

Given the new VA treatment records indicating a worsening of the Veteran's symptoms, the Board finds that a remand is warranted to determine the current severity of the Veteran's service-connected ischemic disease status post myocardial infarction and stent placement.

Service connection

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination and opinions in March 2012 and October 2012 to assist in determining whether currently diagnosed sinus bradycardia or hypertension were secondary to the service-connected ischemic heart disease.  The October 2012 VA examiner opined that the Veteran's bradycardia with subsequent pacemaker implantation was not likely due to the service-connected ischemic heart disease status post myocardial infarction and stent placement.  However, no opinion was provided regarding aggravation.  Additionally, the VA examiner provided an opinion regarding a relationship between the Veteran's hypertension and his service connected ischemic heart disease status post myocardial infarction and stent placement.  However, according to the Veteran's July 2012 statement, he stated that his hypertension disease is secondary to his heart condition.  Thus, adjudication of the Veteran's service connection claim for hypertension is inextricably intertwined with his service connection claim for sinus bradycardia, which is being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 


Temporary total evaluation and SMC

Likewise, adjudication of the Veteran's temporary total evaluation claim and claim for entitlement to special monthly compensation must be deferred, as these issues are inextricably intertwined with his service connection claim for sinus bradycardia, which is being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

DEA and TDIU

With regard to the Veteran's claim of entitlement to an earlier effective date for DEA and claim for entitlement to a TDIU, the Board finds that these determinations are dependent on the Veteran's disability rating.  As such, these issues are inextricably intertwined with the implementation of the earlier effective dates for service connection for ischemic heart disease granted in this decision and any potential increased disability ratings assigned for the pending appeals discussed above.  Therefore, these issues cannot be decided at this time and are remanded pending implementation of the Board's grant of an earlier effective date for entitlement to service connection for ischemic heart disease and completed adjudication of the Veteran's pending service connection and increased rating claims. 

In addition, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Therefore, although the Veteran was awarded a 100 percent combined schedular rating for his service connected disabilities, given the issues being remanded, his claim for a TDIU is not moot and must be remanded.

VA treatment records

Lastly, VA treatment records dated through June 2014 from the VA Nebraska-Western Iowa Health System (NWIHS) are of record.  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA NWIHS from June 2014 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Afford the Veteran a VA examination to determine the current severity of the ischemic heart disease, status post myocardial infarction and stent placement.  The entire claims file must be made available to the VA examiner.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran. 

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the ischemic heart disease, status post myocardial infarction and stent placement in detail.  The examiner should specifically describe the Veteran's workload in METs and the resulting symptoms, and list the Veteran's ejection fraction, and provide information that addresses whether chronic congestive heart failure exists.  The examiner should also address whether the Veteran had any episodes of acute congestive heart failure at any time pertinent to the appeal. 

All necessary diagnostic testing should be conducted and commented upon by the examiner. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Refer the case to the VA examiner who provided the October 2012 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for sinus bradycardia.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's sinus bradycardia with subsequent pacemaker implantation is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected ischemic heart disease, status post myocardial infarction and stent placement. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  In readjudicating the TDIU claim, in light of the Court's decisions in Buie and Bradley that require VA to maximize a Veteran's benefits, also consider entitlement to a higher level of SMC.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


